   Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 1 of 37



               IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

ABUNDANT LIFE CHRISTIAN                      §
CENTER OF LA MARQUE, INC.                    §
                                             §
  VS.                                        §     CIVIL NO. 3-19-cv-00200
                                             §
PHILADELPHIA INDEMNITY                       §
INSURANCE COMPANY                            §

                               On Removal from:

                            CAUSE NO. 19-CV-1036

ABUNDANT LIFE CHRISTIAN                      §   IN THE DISTRICT COURT
CENTER OF LA MARQUE, INC.                    §
                                             §
  VS.                                        §   GALVESTON COUNTY, TEXAS
                                             §
PHILADELPHIA INDEMNITY                       §
INSURANCE COMPANY                            §   56TH JUDICIAL DISTRICT

                                   EXHIBIT 4

               ALL DOCUMENTS FILED IN STATE COURT

                                                                   Filing
        Tab Document Name
                                                                   Date
        1.   Plaintiff’s Original Petition                         6/7/19
        2.   Defendant Philadelphia Indemnity Insurance
                                                                   6/13/19
             Company’s Original Answer
        3.   Plaintiff’s Notice of Nonsuit with Prejudice of
                                                                   6/17/19
             Paul R. White & Company, Inc.
        4.   Defendant’s Notice of Removal to Federal Court        6/17/19




ALL DOCUMENTS FILED IN STATE COURT CASE
Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 2 of 37




                       TAB 1
     Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 3 of 37
                                                                          Filed: 6/6/2019 3:32 PM
                                                                                            JOHN D. KINARD - District Clerk
                                                                                                  Galveston County. Texas
                                                                                                   Envelope No. 34173799
                                                                                                           By: Shailja Dixit
                                                           19-CV-1036                                    6/6/2019 3:46 PM

                                                      CAUSE NO.

ABUNDANT LIFE CHRISTIAN                                        §         IN THE DISTRICT COURT OF
CENTER OF LA MARQUE, INC.                                      §
           Plaintiff.\                                         §
                                                               §
V.                                                             §         GALVESTON COUNTY, TEXAS
                                                               §
PHILADELPHIA INDEMNITY                                         §
INSURANCE COMPANY AND PAUL                                     fGalveston County - 56th District Court
R. WHITE & COMPANY, INC.,                                      §
     Defendants.                                               §               JUDICIAL DISTRICT


         PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

           COMES NOW Plaintiff Abundant Life Christian Center of La Marque, Inc.

(hereinafter referred to as “Christian Center” or “Plaintiff’) and files this, its Original Petition and

Request for Disclosures, complaining of Defendant Philadelphia Indemnity Insurance

Company (“Defendant Philadelphia” or "Philadelphia") and Defendant Paul R. White &

Company, Inc. (“Defendant White”) (collectively referred to as “Defendants”) and for such cause

would show unto this Honorable Court as follows:

                                                                   I.
                                             DISCOVERY CONTROL PLAN

1.         Plaintiff intends to conduct Discovery under Level 3 of the Texas Rules of Civil Procedure,

and requests that the Court enter a Level 3 Discovery Plan. This case involves complex issues and

will require extensive discovery. Therefore, Plaintiff requests the Court order that discovery be

conducted in accordance with a discovery control plan tailored to the particular circumstances of

this suit.

                                                                   II.
                                                   PARTIES AND SERVICE



                                                                                                  Page 1
Plaintiffs' Original Petition and Requestfor Disclosures

                                     Status Conference - 08/29/2019
     Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 4 of 37




2.         Plaintiff Abundant Life Christian Center of La Marque, Inc. is religious organization

incorporated in Texas, with its principal place of business in La Marque, Texas, and located at 601

Delaney Road, La Marque, Texas 77568.

3.         Defendant Philadelphia is a foreign insurance company engaged in the business of

insurance in Texas, with its principal office located in Bala Cynwyd, Pennsylvania.              This

Defendant may be served with legal process through its registered agent for service, C T

Corporation System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

4.         Defendant White is an insurance claim adjusting company engaged in the business of

insurance in Texas, with its principal place of business in Houston, Texas. This Defendant may

be served with legal process through its registered agent for service, Russell A. White (president),

located at 2537 S. Gessner, Suite 132, Houston, Texas 77063.

                                                           III.
                                               JURISDICTION AND VENUE

5.         This Court has jurisdiction in this cause as the damages to Plaintiff are within the

jurisdictional limits of this Honorable Court. Plaintiff is seeking monetary relief over $200,000

but not more than $ 1,000,000. Plaintiff reserves the right to amend its petition during and/or after

the discovery process.

6.         The court has jurisdiction over Defendant Philadelphia because the Defendant is an

insurance company that engages in the business of insurance in the State of Texas and the

Plaintiffs causes of action arise out of this Defendant's business activities in the State of Texas.

7.         The court has jurisdiction over Defendant White because the Defendant is an insurance

claim adjusting company that engages in the business of insurance in the State of Texas and the

Plaintiffs causes of action arise out of this Defendant's business activities in the State of Texas.



                                                                                               Page 2
Plaintiffs' Original Petition and Requestfor Disclosures
      Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 5 of 37




8.         Venue is proper in Galveston County, Texas pursuant to Tex. Ins. Code §2210.552(c) as

the insured property at issue in this suit is located in Galveston County, Texas.

                                                            IV.
                                                           FACTS

9. ,       Plaintiff is an owner of a Texas Homeowners’ Insurance Policy (hereinafter referred to as

“the Policy”), which was issued by Philadelphia, under the Policy Number PHPK.1497088.

10.        Plaintiff owns the insured property, which was specifically located at 601 Delaney Road,

La Marque, Texas 77568, which is situated in Galveston County (hereinafter referred to as “the

Property”).

II.        Philadelphia sold the Policy insuring the Property to Plaintiff.

12.        On or about May 22, 2017, while the property at issue was covered by the Policy, a power

surge occurred (the “Incident”) and caused extensive damage to the Plaintiffs real property and

business personal property.

13.        Upon information and belief, Plaintiffs believes that the Property sustained substantial

damage to its external power lines, structure (including but not limited to the roof and exterior

window), internal power lines, and extensive business personal property. In addition to the

extensive damage to the physical property, Plaintiff initially estimated that the damage to the

business personal property exceeds $660,000.

14.        Plaintiff promptly submitted a claim to Philadelphia against the Policy for structural and

electrical damage to the Property sustained as a result of the Incident.

15.        Defendant acknowledged receipt of Plaintiffs claim and designated Plaintiffs claim as

claim number 1079261 (“the Claim”).




                                                                                              Page 3
Plaintiffs' Original Petition and Requestfor Disclosures
      Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 6 of 37




16.        Plaintiff asked that Philadelphia to cover all costs of repairs to the Property, as shown

supra, pursuant to the Policy.

17.        Additionally, Plaintiff provided Defendant with access to the insured property for multiple

inspections and provided all information requested and necessary to pay the amount due and owing

under the Policy.

18.        Defendant Philadelphia retained and/or assigned Defendant White to investigate Plaintiffs

claim on its behalf. Defendants Philadelphia and/or White then assigned John Costner as the

individual adjuster. This adjuster improperly trained and/or supervised and failed to perform a

thorough investigation of Plaintiffs Claim.                Specifically, Costner conducted a substandard

inspection of Plaintiffs Property. The inadequacy of Costner’s inspections in evidenced by the

failure to account for the full extent of Plaintiff s damages covered by the insurance policy. For

example, though Costner acknowledged the electrical damage to Plaintiffs Property, but failed to

concede the damage to the window or roof was covered under Plaintiffs insurance policy.

19.        On or about June 9, 2017, Defendant’s representative tendered the first payment towards

Plaintiffs property damage claim.

20.       Defendant Philadelphia, by and through its agent, partially accepted coverage of Plaintiff s

claim, and partially denied portions of Plaintiff s Claim.

21.        Ultimately, Costner’s inadequate inspection did not allow insurance benefits to cover the

costs of repairs for the damages sustained by Plaintiff during the Incident. This inadequate

investigation was relied upon by Philadelphia in this action and resulted in Plaintiffs claim being

improperly adjusted and denied.

22.       As a result of Defendants’ wrongful acts and/or omissions set forth above and further

described herein, Plaintiff was denied coverage of its claim and has suffered damages.



                                                                                                 Page 4
Plaintiffs' Original Petition and Requestfor Disclosures
      Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 7 of 37




23.        Together, Defendants Philadelphia and Douglas conspired and set about to deny sufficient

coverage on properly covered damages. Defendants Philadelphia and Douglas misrepresented to

Plaintiff that the Policy would cover damages sustained to the Property. Thereafter, Defendant

Philadelphia failed to provide coverage for the damages sustained by the Property, thereby

partially denying payment on Plaintiffs claim. As a result of Defendants’ wrongful acts and/or

omissions set forth above and further described herein, Plaintiff was denied coverage of its claim

and has suffered damages.

24.        The mishandling of Plaintiffs claim has also caused a delay in Plaintiffs ability to fully

repair the Property, which has resulted in additional damages. To this date, Plaintiff has yet to

receive the full payment to which it is entitled under the Policy.

25.        As detailed in the paragraphs below, Defendant Philadelphia wrongfully denied Plaintiff’s

claims for repairs of the Property, even though the Policy provided coverage for losses such as

those suffered by Plaintiff.

26.       To date, Defendant Philadelphia continues to delay in the payment for the damages to the

property. As such, Plaintiff has not been paid for the damages to its Property.

27.        Defendant Philadelphia failed to perform its contractual duties to adequately compensate

Plaintiff under the terms of the Policy. Specifically, Defendant Philadelphia refused to pay

proceeds due under the Policy, although demand was made for proceeds to be paid in an amount




                                                                                              Page 5
Plaintiffs' Original Petition and Requestfor Disclosures
      Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 8 of 37




sufficient to cover the damaged property. Defendant Philadelphia’s conduct constituted a breach

of the insurance contract between Defendant Philadelphia and Plaintiff.

28.        Defendants misrepresented to Plaintiff that the Property damages was not the result of the

Incident. Defendants’ conduct constituted a violation of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. CODE §541.060(a)( 1).

29.        Defendants failed to make an attempt to settle Plaintiffs claim in a fair manner, although

they were aware of Philadelphia’s liability to Plaintiff under the Policy. Defendant Philadelphia’s

conduct constituted a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex.

Ins. Code §541.060(a)(2)(A).

30.        Defendants failed to offer Plaintiff reasonable compensation under the Policy.

Furthermore, Defendants did not communicate that any future settlements or payments would be

forthcoming to pay for the entire losses covered under the Policy, nor did they provide any

reasonable explanation for the failure to adequately settle Plaintiffs claim. The conducts of

Defendants were a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins.

Code §541.060(a)(3).

31.        Defendants failed to affirm or deny coverage of Plaintiff s claim within a reasonable time.

Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding the

full and entire claim, in writing from Defendants. The conduct of Defendants constituted a

violation of the Texas Insurance Code, Unfair Settlement Practices.                 Tex. Ins. Code

§541.060(a)(4).

32.        Defendants refused to allow sufficient compensation to Plaintiff, under the terms of the

Policy, even though Defendant John Costner failed to conduct a reasonable investigation.

Specifically, Defendants performed an outcome-oriented investigation of Plaintiff s claim, which



                                                                                               Page 6
Plaintiffs' Original Petition and Requestfor Disclosures
      Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 9 of 37




resulted in a biased, unfair, and inequitable evaluation of Plaintiffs losses on the Property. The

conducts of Defendants constituted a violation of the Texas Insurance Code, Unfair Settlement

Practices. Tex. Ins. Code §541.060(a)(7).

33.        Defendant Philadelphia failed to meet its obligations under the Texas Insurance Code

regarding timely acknowledging Plaintiffs claim, beginning an investigation of Plaintiff s claim,

and requesting all information reasonably necessary to investigate Plaintiffs claim, within the

statutorily mandated time of receiving notice of Plaintiffs claim. Defendant Philadelphia’s

conduct constituted a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex.

Ins. Code §542.055.

34.        Defendant Philadelphia failed to accept or deny Plaintiffs full and entire claim within the

statutorily mandated time of receiving all necessary information. Defendant Philadelphia’s

conduct constituted a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex.

Ins. Code §542.056.

35.        Defendant Philadelphia failed to meet its obligations under the Texas Insurance Code

regarding payment of claim without delay. Specifically, it has delayed full payment of Plaintiff s

claim longer than allowed and, to date, Plaintiff has not received full payment for its claim.

Defendant Philadelphia’s conduct constituted a violation of the Texas Insurance Code, Prompt

Payment of Claims. TEX. INS. Code §542.058.

36.        From and after the time Plaintiffs claim was presented to Defendant Philadelphia, the

liability of Defendant Philadelphia to pay the full claim in accordance with the terms of the Policy

was reasonably clear. However, Defendant Philadelphia has refused to fully pay Plaintiff, despite

there being no basis whatsoever on which a reasonable insurance company would have relied to




                                                                                               Page 7
Plaintiffs' Original Petition and Requestfor Disclosures
   Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 10 of 37




deny the full payment. Defendant Philadelphia’s conduct constituted a breach of the common law

duty of good faith and fair dealing.

37.        Defendants knowingly or recklessly made false representations, as described above, as to

material facts and/or knowingly concealed all or part of material information from Plaintiff.

38.        As a result of Defendants’ wrongful acts and/or omissions, Plaintiff was forced to retain

the professional services of the attorney and law firm who is representing it with respect to these

causes of action.

                                                     CAUSES OF ACTIONS:
                  CAUSES OF ACTIONS AGAINST DEFENDANTS PHILADELPHIA AND WHITE

                                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                         UNFAIR SETTLEMENT PRACTICES


39.        Defendant Philadelphia hired and/or assigned Defendant Paul R. White & Company, Inc.

as the insurance claim adjusting company. Thereafter, Defendant Philadelphia and/or Defendant

White assigned John Costner as the individual claims adjuster to investigate and adjust the claim

on Defendant Philadelphia’s behalf.

40.        During his investigation, Defendant White failed to properly assess Plaintiffs property

damage. Specifically, during the investigation, Defendant White spent an inadequate time

investigating whether Plaintiffs damages were covered under the Policy. As a result of the

inadequate and substandard investigation, Defendant White failed to fully account for all of the

covered damage to the Property, such as the roof, window, electrical systems and the business

personal property. Defendants’ conduct constituted multiple violations of the Texas insurance

Code, Unfair Settlement Practices. Tex. INS. Code §541.151.

41.        Defendant White is individually liable for its unfair and deceptive acts, irrespective of the

fact that it was acting on behalf of Defendant Philadelphia, because Defendant White is a “person”


                                                                                                 Page 8
Plaintiffs' Original Petition and Request for Disclosures
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 11 of 37




as defined by Tex. Ins. CODE §541.002(2). The term “person” is defined as “any individual,

corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds plan, fraternal

benefit society, or other legal entity engaged in the business of insurance, including an agent,

broker, adjuster or life and health insurance counselor.” Tex. Ins. Code §541.002(2) (emphasis

added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors, Inc., 966 S.W.2d 482,

484 (Tex. 1998) (holding an insurance company employee to be a “person” for the purpose of

bringing a cause of action against him or her under the Texas Insurance Code and subjecting him

or her to individual liability)).

42.        Falsehoods and misrepresentations may be communicated by actions as well as by the

spoken word; therefore, deceptive conduct is equivalent to a verbal representation. Defendant

White’s misrepresentations by means of deceptive conducts include, but are not limited to, (1)

failing to conduct a reasonable inspection and investigation of Plaintiff s damages; (2) stating that

Plaintiff had no covered damage when in-fact there were (i.e. the roof, window and various items

of business personal property); (3) using his own statements about the non-severity of the damages

as a basis for denying properly covered damages; and (4) failing to provide an adequate

explanation for giving no compensation for Plaintiffs claims. Defendant White’s unfair settlement

practice, as described above and the example given herein, of misrepresenting to Plaintiff material

facts relating to the coverage at issue, constituted an unfair method of competition and an unfair

and deceptive act or practice in the business of insurance. Tex. Ins. Code §541.060(a)( 1).

43.        Defendants’ unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair and equitable settlement of the claim, even though liability under

the Policy is reasonably clear, constituted an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code §541.060(a)(2)(A).



                                                                                              Page 9
Plaintiffs' Original Petition and Request for Disclosures
   Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 12 of 37




44.        The unfair settlement practices of Defendants’ as described above, of failing to promptly

provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for the offer of a compromise settlement of Plaintiff s claim, constituted an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

Tex. Ins. Code §541.060(a)(3).

45.        Defendants did not adequately explain why damages were not being covered under the

Policy, despite the extensive damage to the Property as a result of the Incident. Defendants’ unfair

settlement practice, as described above, of failing within a reasonable time to affirm or deny

coverage of the claim to Plaintiff, or to submit a reservation of rights to Plaintiff, constituted an

unfair method of competition and an unfair and deceptive act of practice in the business of

insurance. Tex. INS. CODE §541.060(a)(4).

46.        Defendants’ deceptive acts and omissions of misrepresenting an insurance policy by

making false and misleading statements of material fact, and making a statement in a manner that

would mislead a reasonably prudent person to a false conclusion of a material fact, constituted an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code §541.061(l)-(3), (5).

                            Causes of Action Against Defendant Philadelphia

47.        Defendant Philadelphia is liable to Plaintiff for intentional breach of contract, as well as

intentional violations of the Texas Insurance Code, and intentional breach of the common law

duty of good faith and fair dealing.

                                            Count One: Breach of Contract

48.        Defendant Philadelphia’s conduct constituted a breach of the insurance contract made

between Defendant Philadelphia and Plaintiff.



                                                                                                 Page 10
Plaintiffs ’ Original Petition and Requestfor Disclosures
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 13 of 37




49.        Defendant Philadelphia’s failure and/or refusal, as described above, to pay adequate

compensation as it is obligated to do under the terms of the Policy in question, and under the laws

of the State of Texas, which constituted a breach of Defendant Philadelphia’s insurance contract

with Plaintiffs.

                      Count Two: Noncompliance with Texas Insurance Code:
                                  Unfair Settlement Practices


50.        Defendant Philadelphia’s conduct constituted multiple violations of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a). All violations under this article

are made actionable by Tex. Ins. CODE §541.151.

51.        Defendant Philadelphia’s                     unfair settlement practice,   as   described   above,   of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constituted an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

Tex. Ins. Code §541.060(a)(1).

52.        Defendant Philadelphia’s unfair settlement practice, as described above, of failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

liability under the Policy was reasonably clear, constituted an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.                           Tex. Ins. Code

§541.060(a)(2)(A).

53.        Defendant Philadelphia’s unfair settlement practice, as described above, of failing to

promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, for its offer of a compromise settlement of Plaintiff s claim, constituted

an unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code §541.060(a)(3).



                                                                                                          Page 11
Plaintiffs' Original Petition and Request for Disclosures
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 14 of 37




54.        Defendant Philadelphia’s unfair settlement practice, as described above, of failing within

a reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit a reservation of

rights to Plaintiff, constituted an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. CODE §541.060(a)(4).

55.        Defendant Philadelphia’s unfair settlement practice, as described above, of refusal to pay

Plaintiffs claim without conducting a reasonable investigation, constituted an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(a)(7).

                      Count Three: Noncompliance with Texas Insurance Code:

                                   The Prompt Payment of Claims

56.        Defendant Philadelphia’s conduct constituted multiple violations of the Texas Insurance

Code, Prompt Payment of Claims. All violations made under this article are made actionable by

Tex. Ins. Code §542.060.

57.        Defendant Philadelphia’s failure to acknowledge receipt of Plaintiff s claim, commence

investigation of the claim, and request from Plaintiff all items, statements, and forms that it

reasonably believed would be required within the applicable time constraints, as described above,

constituted a non-prompt payment of claims and a violation of Tex. Ins. Code §542.055.

58.        Defendant Philadelphia’s failure to notify Plaintiff in writing of its acceptance or rejection

of the claim within the applicable time constraints, constituted a non-prompt payment of the claim.

Tex. Ins. Code §542.056.

59. '      Defendant Philadelphia’s delay of the payment of Plaintiff s claim following its receipt of

all items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, as described above, constituted a non-prompt payment of the claim. Tex. Ins. Code



                                                     12
Plaintiffs Original Petition
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 15 of 37




§542.058.

                               Count Four: Acts Constituting Acting As Agent

60.        As referenced and described above, and further conduct throughout this litigation and

lawsuit, Defendant White is and was an agent of Defendant Philadelphia based on Defendant

Philadelphia’s acts, ratification, negligent hiring and training, supervision and/or omissions

during the handling of this claim, including but not limited to, selling insurance, inspections

adjustments, and aiding in adjusting a loss for or on behalf of the insurer. Tex. Ins. Code

'§4001.051.

61.        Separately, and/or in the alternative, as referenced and described above, Defendant

Philadelphia ratified the acts, negligent hiring and training, supervision and/or omissions of

Defendant White, including the completion of its duties under the common law and statutory law.

                                             DTPA VIOLATIONS

62.        Defendants’ conducts constituted multiple violations of the Texas Deceptive Trade

Practice Act (“DTPA”), Tex. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods and

services provided by Defendants pursuant to the DTPA. Tex. BUS. & COM. CODE 17.50(a). In the

alternative, Plaintiff is a claimants for Defendants’ violations of the Texas Insurance Code

pursuant to the DTPA. Tex. BUS. & COM. CODE 17.50(h). Plaintiff has metal! conditions precedent

to bringing this cause of action against Defendants. Specifically, Defendants’ violations of the

DTPA include, but are not limited to the following:

                 a. By Defendants’ acts, omissions, failures and conduct that are described in the

                       above, Defendants have violated sections 17.46(b)(2), (5), (7), (9), (12), (20) and

                       (24) of the DTPA. Accordingly, Defendants’ violations include, but are not limited

                       to, (a) unreasonably delays in the investigation, adjustment, and resolution of



                                                        13
Plaintiffs Original Petition
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 16 of 37




                       Plaintiffs claim, (b) failure to give Plaintiff the benefit of the doubt, and (c) failure

                      to pay for the proper repair of the Property on which liability has become

                       reasonably clear, which gives Plaintiff the right to recover under section

                       17.46(b)(2);

                 b. Defendant Philadelphia represented to Plaintiff that the insurance policy and

                       Defendants’ adjusting and investigative services had characteristics or benefits that

                      they did not possess, which gives Plaintiff the right to recover under section

                       17.46(b)(5) of the DTPA;

                 c. Defendant Philadelphia represented to Plaintiff that Defendant Philadelphia’s

                       insurance policy and adjusting services were of a particular standard, quality, or

                      grade when they were of another in violation of section 17.46(b)(7) of the DTPA;

                 d. Defendant Philadelphia advertised the insurance policy and adjusting services with

                       intent not to sell them as advertised in violation of section 17.46(b)(9) of the DTPA;

                 e. Defendant Philadelphia breached an express warranty made by Defendant

                       Philadelphia that the damages would be covered under the Policy. This breach

                      entitles Plaintiff to recover under sections 17.46(b)(12) and (20) and 17.50(a)(2) of

                      the DTPA;

                 f. Defendants’ actions are unconscionable in that Defendants’ actions took advantage

                      of Plaintiff s lack of knowledge, ability, and experience to a grossly unfair degree.

                       Defendants’ unconscionable conduct give Plaintiff a right to relief under section

                       17.50(a)(3) of the DTPA; and

                 g. Defendants’ conduct, acts, omissions, and failures are unfair practices in the

                       business of insurance in violation of section 17.50(a)(4) of the DTPA.



                                                          14
Plaintiffs Original Petition
   Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 17 of 37




                                                     VI.
                                              KNOWLEDGE
63.        Plaintiff re-alleges and incorporates the facts and allegations set forth in the above

paragraphs as if they were fully set forth at length herein.

64.        Each of the acts described above, together and singularly, was done “knowingly,” and

“intentionally”, and was a producing cause of Plaintiffs damages described herein.

                                                    VII.
                                                DAMAGES

65.        Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constituted the producing causes of the damages sustained by Plaintiff.

66.        As previously mentioned, the damages caused by Incident have not been properly

addressed nor repaired in the months since it occurred, causing further damages to the Property,

and causing undue hardship and burden to the Plaintiff. These damages are a direct result of all of

the Defendants’ mishandling of Plaintiff s claim in violation of the laws set forth herein.

67.        For breach of contract, Plaintiff is entitled to regain the benefit of its bargain, which is the

amount of its claim, together with attorney’s fees.

68.        For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the policy, mental anguish, court costs, and attorney’s fees. For knowing conduct of

the acts described above, Plaintiff asks for three times its actual damages. Tex. Ins. Code

§541.152.

69.        For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of its claim, as well as eighteen (18) percent interest per annum on the

amount of such claim as damages, together with attorney's fees. Tex. Ins. Code §542.060.


                                                     15
Plaintiffs Original Petition
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 18 of 37




70.        For violations of the DTPA, Plaintiff is entitled to actual damages, which include the loss

of the benefits owed pursuant to the Policy, mental anguish, court costs and attorney’s fees. For

knowing and intentional conduct of the acts described above, Plaintiff asks for three times its actual

damages.

71.        For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is entitled

to recover a sum for the reasonable and necessary services of Plaintiff s attorney in the preparation

and trial of this action, including any appeals to the Court of Appeals and/or the Supreme Court of

Texas.

                                                  VIII.

                                    CONDITIONS PRECEDENT

72.        All conditions precedent to Plaintiffs claim for relief have been performed or have

occurred.

73.        Notice pursuant to Texas Insurance Code 542A.003 is not required, as the same is

impracticable under the circumstances, as Plaintiff believes that there is insufficient time to give

pre-suit notice before the limitations period will expire.         Upon information and belief, the

limitations period will expire on June 9, 2019.

                                                   IX.
                                  REQUESTS FOR DISCLOSURE

74.        Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant Philadelphia

and Defendant White each disclose, within 50 days of the service of the request, the information

or material described in Rule 194.2.




                                                    16
Plaintiffs Original Petition
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 19 of 37




                                                   X.
                                          JURY DEMAND

75.        Plaintiff demands a jury trial and will tender the appropriate fee in accordance with the

Texas Rules of Civil Procedure.

                                                  XI.
                                               PRAYER

           WHEREFORE PREMISES CONSIDERED, Plaintiff Abundant Life Christian Center of

La Marque, Inc. respectfully requests that Defendant Philadelphia be cited to appear and answer,

and that upon final trial Plaintiff have Judgment against Defendant Philadelphia for all actual

damages, consequential damages, statutory damages, attorneys' fees, pre-judgment and post­

judgment interest at the highest lawful rate, costs of court, and all other relief, general or special,

legal or equitable, to which Plaintiff show it is justly entitled.



                                                Respectfully submitted,

                                                CHRISTOFFEL LAW GROUP, P.L.L.C.

                                                Bv /s/ David A. Christoffel________
                                                      David A. Christoffel
                                                      State Bar of Texas Number: 24065044
                                                      3027 Marina Bay Drive, Suite 230
                                                      League City, Texas 77573
                                                      Telephone: (281) 429-8402
                                                      Facsimile: (281) 429-8403

                                                Attorneyfor Plaintiff
                                                Abundant Life Christian Center ofLa Marque, Inc.




                                                   17
Plaintiffs Original Petition
1
             Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 20 of 37
                                                        l




    This form has been revised due to the data provided on the OCA Civil Case Information Sheet that is required to be
               filed with every new suit. The OCA Civil Case Information Sheet is available on our website.

           The District Courts of Galveston County, Texas Status Conference Notice

                                         Please calendar this event

            All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)

          Court Name               Status Conference Time                       Court Phone Number
10th District Court                      @ 9:00A.M.                 409-766-2230       Fax     409-770-5266
56th District Court                      @ 9:30 A.M.                409-766-2226       Fax     409-770-5264
122nd District Court                     @ 9:30 A.M.                409-766-2275       Fax     409-770-6265
212th District Court                     @ 9:00 A.M.                409- 766-2266      Fax     409-765-2610
405th District Court                     @ 10:00 A.M.               409-765-2688       Fax     409-765-2689
                               Date: 08/29/2019 set in the         56th District Court

Case Number:           19-CV-1036
Case Style: Abundant Life Christian Centers of La Marque, Inc. vs. Philadelphia Indemnity Insurance
Company, Et Al

Helpful Information: Please visit our website at httD://www.aalvestoncountvtx.aov/dc

FAQ

Forms

Fee Schedules

Remote Access to on-line case record searches

Contact and Mailing information

Passport Services

E Filing Information

E Juror- online juror registration

Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
please contact the Court to inform them of the same as soon as possible.


                              JOHN D. KINARD, District Clerk, Galveston County, Texas

        District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary
Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 21 of 37




                        TAB 2
                                                                          Filed: 6/13/2019 3:40 PM
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 22 of 37
                                                                    JOHN D. KINARD - District Clerk
                                                                                  Galveston County, Texas
                                                                                   Envelope No. 34361766
                                                                                             By: Lisa Kelly
                                                                                       6/13/2019 3:56 PM

                              CAUSE NO. 19-CV-1036

ABUNDANT LIFE CHRISTIAN                     §     IN THE DISTRICT COURT
CENTER OF LA MARQUE, INC.,                  §
                                            §
            Plaintiff,                      §
                                            §
VS.                                         §     GALVESTON COUNTY, TEXAS
                                            §
PHILADELPHIA INDEMNITY                      §
INSURANCE COMPANY and PAUL                  §
R. WHITE & COMPANY, INC.,                   §
                                            §
            Defendants.                     §     56TH JUDICIAL DISTRICT

              PHILADELPHIA INDEMNITY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE DISTRICT COURT JUDGE:

        Philadelphia Indemnity Insurance Company, a Defendant in the above-

styled and numbered cause (“Defendant”), files this Original Answer in response to

Plaintiff’s Original Petition, and respectfully shows the Court as follows:

                                           I.
                                  GENERAL DENIAL

        As permitted by Rule 92 of the Texas Rules of Civil Procedure, Defendant

enters a general denial of all the matters pled by the Plaintiff, Abundant Life

Christian Center of La Marque, Inc. (“Plaintiff”), and requests that the Court

require Plaintiff to prove all of its charges and allegations by a preponderance of the

evidence as required by the Constitution and laws of the State of Texas.




PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                      PAGE 1
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 23 of 37



                                           II.
                                AFFIRMATIVE DEFENSES

        By way of affirmative defense, if the same should be necessary, and as

permitted by Rule 94 of the Texas Rules of Civil Procedure, Defendant asserts the

following as to the claims and causes of action brought against it by Plaintiff.

        With regard to the claims Plaintiff has brought against Defendant for alleged

violation of various provisions of chapters 541 and 542 of the Texas Insurance Code

and of the DTPA, Defendant alleges that Plaintiff is barred from asserting such

claims by reason of its failure to provide written notice of such claims prior to filing

suit as required by sections 541.154(b) and 542A.003 of the Insurance Code and

section 17.505(a) of the Texas Business and Commerce Code.

        As to Plaintiff’s pleading contention that it was not required to provide such

pre-suit notice based on Plaintiff’s belief that “the limitations period will expire on

June 9, 2019,” Defendant continued to issue payments to Plaintiff on its insurance

claim until March of 2018. Defendant notified Plaintiff’s insurance broker it was

closing the claim file on August 28, 2018, a date less than one year ago.

        The statute of limitations for Plaintiff’s breach of contract claim is four years

from the date the cause of action accrues. Tex. Civ. Prac. & Rem. Code § 16.004(a).

The statute for Insurance Code or DTPA violations is two years from the date of the

alleged unfair or deceptive act or practice. Tex. Ins. Code § 541.162(a)(1) (“A person

must bring an action under this chapter before the second anniversary of the

following: (1) the date the unfair method of competition or unfair or deceptive act or



PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                         PAGE 2
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 24 of 37



practice occurred…”); Tex. Bus. & Com. Code § 541.162(a) (“All actions brought

under this subchapter must be commenced within two years after the date on which

the false, misleading, or deceptive act or practice occurred...”); Smith v. Travelers

Cas. Ins. Co. of Am., No. H-16-1527, 2018 WL 3369683, *__ (July 10, 2018).

Plaintiff was required to bring its contract claim within four years of the accrual

date, and its Insurance Code and DTPA claims within two years of the accrual date.

Causes of action for breach of first-party insurance contracts and violations of the

Texas Insurance Code and the DTPA accrue on the date the insurer denies the

insured’s claim. Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826, 828-29 (Tex.

1990); Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 221 (Tex. 2003).

“[C]losing a claim file [also] constitutes an outright denial of coverage and triggers

the limitations period.” De Jongh v. State Farm Lloyds, 664 F. App’x 405, 409 (5th

Cir. 2016).

        With regard to Plaintiff’s claims for violation of provisions of chapter 541 of

the Insurance Code and for breach of the common law duty of good faith and fair

dealing, Philadelphia alleges that a bona fide dispute exists, precluding liability and

Plaintiff’s recovery of damages under these extra-contractual theories. U.S. Fire Ins.

Co. v. Williams, 955 S.W.2d 267, 268 (Tex. 1997); see Transp. Ins. Co. v. Moriel, 879

S.W.2d 10, 17 (Tex. 1994).

        Pleading further and in the alternative, Defendant states that Plaintiff’s

claims and causes of action based upon alleged misrepresentations by Defendant

and/or reliance by Plaintiff, including “misrepresenting to Plaintiff material facts



PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                      PAGE 3
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 25 of 37



relating to the coverage at issue,” all fail as a matter of law because the language of

an insurance policy controls and the insured has a duty to read and be familiar with

the terms of his own insurance policy. Heritage Manor of Blaylock Props., Inc. v.

Petersson, 677 S.W.2d 689, 691 (Tex. App.—Dallas 1984, writ ref’d n.r.e.); Howard

v. Burlington Ins. Co., 347 S.W.3d 783, 792 (Tex. App.—Dallas 2011, no pet.);

Garrison Contractors, Inc. v. Liberty Mut. Ins. Co., 927 S.W.2d 296, 300 (Tex. App.—

El Paso 1996). Further, an insured is bound to the terms of the policy whether he

reads it or not. Howard v. Burlington Ins. Co., 347 S.W.3d at 792 (citing Manion v.

Security Nat’l Ins. Co., No. 13-01-248-CV, 2002 WL 34230861, *3 (Tex. App.—

Corpus Christi Aug. 15, 2002, no pet.)); Ruiz v. Gov’t Employees Ins. Co., 4 S.W.3d

838, 841 (Tex. App.—El Paso 1999, no pet.).

        Pleading further and in the alternative, Defendant asserts that if Plaintiff’s

damages, if any, resulted from both covered and non-covered causes of loss, Plaintiff

bears the burden of segregating the damages which resulted from covered causes of

loss. See All Saints Catholic Church v. United Nat’l Ins. Co., 257 S.W.3d 800 (Tex.

App.—Dallas 2008, no pet.).

        Pleading further and in the alternative, Defendant alleges that discovery in

this case may show that Plaintiff failed to mitigate its damages as required by

applicable law and Plaintiff’s claims and causes of action may therefore be barred in

whole or in part.

        Pleading further, and in the alternative, Defendant alleges that the discovery

in this case may show that Plaintiff failed to mitigate its damages as required under



PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                      PAGE 4
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 26 of 37



the terms and provisions of the policy of insurance Defendant issued to Plaintiff,

and that any damages Plaintiff suffered by such failure to mitigate are therefore

barred.

        Pleading further and in the alternative, Defendant asserts the coverage

language, exclusions, limitations and definitions in the policy of insurance

Defendant issued to Plaintiff under number PHPK1497088, including but not

limited to the following:

        a.     Property Coverage Form (PI-ULT-007 11.98), modified by Texas Changes
               endorsement (form PI-ULT-043 01.01):

                       A. Coverage
                           We will pay for direct physical “loss” to Covered Property caused
                           by or resulting from any of the Covered Causes of Loss.
                       B. Exclusions
                           See the Causes of Loss Form.
                       E. Loss Conditions
                           The following conditions apply in addition to the Common Policy
                           Conditions and the Commercial Property Conditions:
                           3.   Duties In The Event Of Loss Or Damage
                                a.   You must see that the following are done in the event of
                                     “loss” to Covered Property:
                                                      *   *   *
                                     (2) Give us prompt notice of the “loss” or damage.
                                         Include a description of the property involved.
                                     (3) As soon as possible, give us a description of how,
                                         when and where the “loss” or damage occurred.
                                     (4) Take all reasonable steps to protect the Covered
                                         Property from further damage by and of the
                                         Covered Causes of Loss. If feasible, set the
                                         damaged property aside and in the best possible
                                         order for examination. Also, keep a record of your
                                         expenses for emergency and temporary repairs, for
                                         consideration in settlement of the claim. This will
                                         not increase the Limit of Insurance.


PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                                PAGE 5
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 27 of 37



                                       (5) At our request, give us complete inventories of the
                                           damaged and undamaged property. Include quanti-
                                           ties, cost, values, and amount of “loss” claimed.
                                       (6) As often as may be reasonably required, permit us
                                           to inspect the property and records proving the
                                           “loss”.
                                           Also permit us to take samples of damaged and
                                           undamaged property for inspection, testing, and
                                           analysis, and permit us to make copies from your
                                           books and records.
                                       (9) Send us a signed, sworn proof of loss containing
                                           the information we request to investigate the claim.
                                           You must do this within 60 days after our request.
                                           We will supply you with the necessary forms.
                                      (10) Cooperate with us in the investigation or settlement of
                                           the claim.
                                b. We may examine any insured under oath, while not in the
                                   presence of any other insured and at such times as may
                                   be reasonably required, about any matter relating to this
                                   insurance or the claim, including an insured’s books and
                                   records. In the event of an examination, an insured’s
                                   answers must signed.
                           4.    Loss Payment
                                 a.    In the event of “loss” to Covered Property covered by
                                       this Coverage form, at our option, we will either:
                                       (1) Pay the value of lost or damaged property;
                                       (2) Pay the cost of repairing or replacing the lost or
                                           damaged property;
                                       (3) Take all or any part of the property at an agreed or
                                           appraised value; or
                                       (4) Repair, rebuild or replace the property with other
                                           property of like kind and quality.
                           7.    Valuation
                                 We will determine the value of Covered Property in the event
                                 of “loss” as follows:
                                 a.    At replacement cost (without deduction for depreciation)
                                       as of the time of “loss”, except as provided in b., c., d.,
                                       e., f., g., and h. below.
                                       (1) We will not pay more for “loss” on a replacement
                                           costs basis than the least of:



PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                                     PAGE 6
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 28 of 37



                                          (a) The Limit of Insurance applicable to the lost or
                                              damaged property;
                                          (b) The cost to replace the lost or damaged
                                              property with other property:
                                              (i) Of comparable material and quality; and
                                              (ii) Used for the same purpose; or
                                          (c) The amount you actually spend that is
                                              necessary to repair or replace the lost or
                                              damaged property.
                                     (2) We will not pay on a replacement cost basis for any
                                         “loss”.
                                          (a) Until the lost or damaged property is actually
                                              repaired or replaced; and
                                          (b) Unless the repairs or replacement are made as
                                              soon as reasonably possible after the “loss”.
                                          If the repairs or replacement are not made as soon
                                          as reasonably possible after the “loss”, the value of
                                          the property will be actual cash value.

        b.     Causes of Loss Form (PI-ULT-008 11.98):

                       A. Covered Causes of Loss
                           Covered Causes of Loss means Risks of Direct Physical Loss
                           unless the “loss” is:
                           1.   Excluded in Section B., Exclusions; or
                           2.   Limited in Section C., Limitations;
                           that follow.
                       B. Exclusions
                           2.   We will not pay for “loss” caused by or resulting from any of
                                the following:
                                d.   (1) Wear and tear;
                                     (2) Rust, corrosion, decay, deterioration, spoilage,
                                         contamination, hidden or latent defect or any
                                         quality in property that causes it to damage or
                                         destroy itself.
                           3.   We will not pay for “loss” caused by or resulting from any of
                                the following. But if “loss” by a Covered Cause of Loss
                                results, we will pay for that resulting “loss”.




PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                                   PAGE 7
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 29 of 37



                                c.   Faulty, inadequate or defective:
                                     (2) Design,    specifications, workmanship, repair,
                                         construction, renovation, remodeling, grading,
                                         compaction;
                                     (3) Materials used in repair, construction, renovation or
                                         remodeling; or
                                     (4) Maintenance.
                                     Of part or all of any property on or off the described
                                     premises.
        c.     Texas Changes endorsement (form PI-ULT-043 01.01):

                       A. Legal Action Against Us
                           No one may bring a legal action against us under this Coverage
                           Part unless:
                           a.   There has been full compliance with all of the terms of this
                                Coverage Part….

        d.     Commercial Property Conditions endorsement (CP 00 90 07 88):

                       H. POLICY PERIOD, COVERAGE TERRITORY
                           Under this Coverage Part:
                           1.   We cover loss or damage commencing
                                a.   During the policy period shown in the Declarations….

        Pleading further and in the alternative, Defendant would show that

Plaintiff’s damages, if any, are capped by the limits reflected for such amounts

alleged in the policy of insurance Defendant issued to Plaintiff.

        Pleading further and in the alternative, Defendant pleads the applicability of

the excessive demand doctrine, which precludes Plaintiff from recovering the fees

and expenses of its attorney in this action. See Findlay v. Cave, 611 S.W.2d 57, 58

(Tex. 1981).




PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                                  PAGE 8
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 30 of 37



                                    PRAYER

        Based on the foregoing, Defendant Philadelphia Indemnity Insurance

Company prays that upon final hearing and trial, the claims and causes of action

Plaintiff Abundant Life Christian Center of La Marque, Inc. brought against

Philadelphia Indemnity Insurance Company be dismissed with prejudice, that such

Plaintiff take nothing from Philadelphia Indemnity Insurance Company through

those claims and causes of action, and that Philadelphia Indemnity Insurance

Company obtain such other relief and further relief to which it may be justly

entitled.

                                    Respectfully submitted,

                                    MAYER LLP


                                    By:      /s/ William R. Pilat
                                        William R. Pilat
                                        State Bar No. 00788205
                                        Email: wpilat@mayerllp.com
                                        Allison M. Hooker
                                        State Bar No. 24046103
                                        Email: ahooker@mayerllp.com
                                    4400 Post Oak Parkway, Suite 2850
                                    Houston, Texas 77027
                                    Telephone: 713-487-2000
                                    Facsimile: 713-487-2019




PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER               PAGE 9
6946159 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 31 of 37



                           CERTIFICATE OF SERVICE

      I hereby certify that on June 13, 2019, a true and correct copy of the foregoing
pleading was served upon all other counsel of record, as listed below, by filing this
instrument with the electronic service provider for the Galveston County District
Courts:

        David A. Christoffel
        CHRISTOFFEL LAW GROUP, PLLC
        3027 Marina Bay Drive, Suite 230
        League City, Texas 77573

                                               /s/ William R. Pilat
                                           William R. Pilat




PHILADELPHIA INDEMNITY INSURANCE COMPANY’S ORIGINAL ANSWER                    PAGE 10
6946159 v1 (55220.00308)
Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 32 of 37




                        TAB 3
                                                                33 ofD.Filed:
Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page JOHN     37    6/17/2019 1:44 PM
                                                                         KINARD - District Clerk
                                                                              Galveston County, Texas
                                                                               Envelope No. 34426397
                                                                                       By: Shailja Dixit
                                                                                   6/17/2019 1:51 PM
Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 34 of 37
Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 35 of 37




                        TAB 4
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 36 of 37



                              CAUSE NO. 19-CV-1036

ABUNDANT LIFE CHRISTIAN                    §      IN THE DISTRICT COURT
CENTER OF LA MARQUE, INC.,                 §
                                           §
            Plaintiff,                     §
                                           §
VS.                                        §      GALVESTON COUNTY, TEXAS
                                           §
PHILADELPHIA INDEMNITY                     §
INSURANCE COMPANY, ET AL.,                 §
                                           §
            Defendants.                    §      56TH JUDICIAL DISTRICT

          DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE DISTRICT JUDGE:

        PLEASE TAKE NOTICE that pursuant to federal law, Philadelphia

Indemnity Insurance Company, the only remaining Defendant in the above-

numbered and entitled cause, has filed with the Clerk of the United States District

Court for the Southern District of Texas, Galveston Division, a Notice of Removal, a

copy of which is attached to and filed with this Notice as Exhibit “A,” and that this

action is removed to the United States District Court for the Southern District of

Texas for trial as of this date, June 17, 2019. This Court is respectfully requested to

take no further action in this matter, unless and until such time as the action may

be remanded by order of the United States District Court.




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                  PAGE 1
6947789 v1 (55220.00308)
    Case 3:19-cv-00200 Document 1-4 Filed on 06/17/19 in TXSD Page 37 of 37



                                        Respectfully submitted,

                                        MAYER LLP


                                        By:      /s/ William R. Pilat
                                            William R. Pilat
                                            Texas Bar No. 00788205
                                            Email: wpilat@mayerllp.com
                                            Allison M. Hooker
                                            State Bar No. 24046103
                                            Email: ahooker@mayerllp.com
                                        4400 Post Oak Parkway, Suite 2850
                                        Houston, Texas 77027
                                        Telephone: 713-487-2000
                                        Facsimile: 713-487-2019

                                        ATTORNEYS FOR DEFENDANT


                           CERTIFICATE OF SERVICE

      I certify that on June 17, 2019, a true and correct copy of the foregoing Notice
of Removal to Federal Court was served upon all other counsel of record, as listed
below, by filing it with the electronic service provider for the Harris County District
Courts or by emailing it to such counsel:

        David A. Christoffel
        CHRISTOFFEL LAW GROUP, PLLC
        3027 Marina Bay Drive, Suite 230
        League City, Texas 77573

                                               /s/ William R. Pilat
                                           William R. Pilat




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                  PAGE 2
6947789 v1 (55220.00308)
